Electronically Filed
                                                         Supreme Court
                                                         SCAD-XX-XXXXXXX
                                                         06-FEB-2019
                          SCAD-XX-XXXXXXX                01:42 PM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                  vs.

                     WILLIAM H. WHITEHEAD, III,
                             Respondent.


                        ORIGINAL PROCEEDING
                           (ODC 18-O-007)

         ORDER DENYING PETITION FOR RECIPROCAL DISCIPLINE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the reply filed by Respondent
William H. Whitehead III to this court’s November 7, 2018 notice
and order of contemplated reciprocal discipline, pursuant to Rule
2.15(b) of the Rules of the Supreme Court of the State of Hawai#i
(RSCH), and the record in this matter, it clearly appears that
the conduct established therein does not warrant discipline in
this jurisdiction.   Therefore,
           IT IS HEREBY ORDERED that the petition from the Office
of Disciplinary Counsel for the imposition of reciprocal
discipline is denied.
           DATED: Honolulu, Hawai#i, February 6, 2019.
                                        /s/ Mark E. Recktenwald
                                        /s/ Paula A. Nakayama
                                        /s/ Sabrina S. McKenna
                                        /s/ Richard W. Pollack
                                        /s/ Michael D. Wilson